 



EXHIBIT 10.2
Confidential Correspondence
March 19, 2007
First last
Dear first:
As you know, Hanover Compressor Company (our “Company” or “Hanover”) has signed
a merger agreement with Universal Compression Holdings, Inc. Under the terms of
the merger agreement, both companies will be combined in a merger of equals to
create a new company. While the merger is still subject to regulatory and
shareholder approval, we remain optimistic that these approvals will be granted
and the merger will close some time in the third quarter of 2007.
We recognize that the next few months will create uncertainty for you regarding
your future employment. However, as a key employee, your participation in
Hanover’s continuing operations during this process as well as your
contributions to the process itself will be critical to enable Hanover to
successfully consummate the merger. To encourage you to stay employed with the
Company during this period and to motivate you to use your best efforts while we
move forward with the merger, we are offering you the opportunity to earn a
“Retention Bonus” equal to $******. To earn the Retention Bonus, you must
satisfy the terms and conditions set forth in this Retention Bonus Award Letter
and the Hanover Compressor Company Retention Bonus Plan (the “Retention Plan”)
enclosed with this letter and continue to be employed by the Company or its
successor on your Key Date. If you do so, the Retention Bonus shall be paid to
you in a single lump sum within 10 days of your Key Date. For these purposes,
your “Key Date” will be March 31, 2008. If you terminate employment with the
Company or its successor prior to the Key Date, you will forfeit your right to
receive the Retention Bonus. However, if the reason for such termination is:
death, Disability, or involuntary termination by the Company (or its successor)
for reasons other than “Cause”, as these terms are defined in the Retention
Plan, then you will be entitled to an accelerated payment of your Retention
Bonus within 10 days of such event.
You agree to treat both the terms of this Retention Bonus Award Letter and your
receipt of a Retention Bonus Award Letter as confidential, and further agree to
not discuss with peers, supervisors or other Hanover employees. If you have any
questions concerning your Retention Bonus Award Letter or the Retention Plan,
please direct those questions to Steve Muck, Vice President Global Human
Resources and HSE.

 



--------------------------------------------------------------------------------



 



The Company shall have the exclusive authority to interpret, in its sole
discretion, all provisions of this Retention Bonus Award Letter, including,
without limitation, the authority to: (i) interpret the meaning of any and all
terms (defined or otherwise) contained or referred to in this letter and the
Retention Plan; and (ii) take any and all such other actions it deems necessary
or advisable for the proper operation and/or administration of the subject
matter described in this letter. Any payments to you shall be subject to
applicable federal, state, and local tax withholdings, and in the case of
expatriate employees, any withholding required under the Company’s expatriate
program, or such other withholdings as you agree to. Capitalized terms used but
not defined in this Retention Bonus Award Letter have the meanings set forth in
the Retention Plan.
The letter is not a contract of employment or an agreement of employment for a
definite term. Except where otherwise required under applicable law, your
employment remains an employment terminable at will by either party at any time
and for any reason or no reason. This letter may not be amended or modified
except through a written amendment signed by the Company (or its successor) and
you.
This letter is governed by and subject to the terms of the Retention Plan. In
the event of a discrepancy between the terms of this letter and the Retention
Plan, the Retention Plan document shall govern.
If you understand and agree to the above, please sign below and return to Steve
Muck, Vice President — Global Human Resources and HSE, by the end of the
business day on March 30, 2007. I look forward to working with you during this
exciting time. If you have any questions, please call me.

       
 
  Sincerely,  
 
     
 
     
 
  Steve Muck  
 
     
 
  Vice President Global Human Resources and HSE  
 
       
ACCEPTED and AGREED:
                                                                          
 
       
Date:                                         
       

Enclosure — Retention Plan

2 